Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 12/1/2020.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, drawn to a method in the reply filed on 12/1/2020 is acknowledged.  Applicant’s election without traverse of species directed towards channels drawn to claims 1-3 and 5-16 in the reply filed on 12/1/2020 is acknowledged.  

Priority
This application, 15/932300 filed 2/16/2018 is a national stage of PCT/US2016/047686 filed 8/19/2016 which claims benefit of 62/206897 filed 8/19/2015.  

Information Disclosure Statement
The information disclosure statement(s), submitted on 3/21/2018, is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Status of Claims
Claims 4 and 17-25 are withdrawn.  Claims 1-3 and 5-16 are examined.  

Objection to claims
Claims are objected to because of the following informalities: 
In claim 1 (line 1), it appears that the word "resonance" has a typographical error.
In claim 11 (line 1), it appears that the word "particle" has a typographical error and should be "particles".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of spin coating at least two coats of polymer to form a polymer layer" is vague and indefinite.  It is unclear whether the layer comprises two coats of different polymers or two coats of the same polymer.  The Office notes that the disclosure appears to be drawn to two coats, wherein each coat is a different polymer (spec see Example 1 where the polymer layer comprises two different polymers).  
Regarding claim7, the limitation "flexible plastic" is vague and indefinite.  It is unclear to what degree a plastic must be "flexible" to be considered as flexible.  The Office notes that all plastics are 
Regarding claim 10, the claim limitation of “about 5 nm thick” is vague and indefinite and does not define the metes and bounds of the invention.  For example, it is unclear whether 4 or 6 nm, would fall within the limitation.  
 Claim 15, which further limits the metal to silver is vague and indefinite.  Claim 15 depends from claim 13 which does not mention the metal – lack of antecedent support.  It is unclear what the metal is that is being further limited as described by claim 15.  The Office notes that claim 14 does describe the metal as either gold or silver.  Perhaps the intention was to make claim 15 depend from claim 14.  Clarification is requested.  The metes and bounds of the metal of claim 15 cannot be determined.  
Furthermore regarding claim 16, the term "a single nanoparticle array" is vague and indefinite.  Base claim 1 is directed to a plurality of nanoparticle arrays.  There is no teaching of what a single nanoparticle array is, nor is there antecedent basis for a single nanoparticle array.  For example, is a nanoparticle array a collection of multiple nanoparticles in an array?  If so, is a "single nanoparticle array" then an array comprising collection of multiple nanoparticles in an array?  Or is it an array comprising a single nanoparticle?  The metes and bounds of the term "a single nanoparticle array" cannot be determined.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (Fredriksson (2007) Adv Mat 19:4297-4302) in view of Yoon (US PGP 2013/0149492).  
Fredriksson discloses
transferring a desired pattern to a photoresist on a substrate using photolithography (p 4297, The hole-mask is used in evaporation and/or etch steps to define a pattern and the sacrificial layer is used to remove the hole-mask after processing); 
spin coating a coat of polymer to form a polymer layer; (Scheme 1, see also p 4297, sacrificial polymer film (in the present work poly(methyl methacrylate) (PMMA) was used) is spin-coated onto a flat surface 
drop coating a plurality of polystyrene particles of a desired shape and size on the polymer layer; (Scheme 1, p 4302; Deposition of a water suspension containing negatively charged polystyrene particles
depositing a nanomeric layer of gold; (p 4298, Scheme 1, Au wet etch) 
removing the polystyrene particles to create a hole-mask; (Scheme 1;  by tape stripping
etching the hole mask to generate a plurality of holes (Scheme 1, etching step

removing the polymer layer and the photoresist to yield a plurality of nanoparticle arrays in a desired pattern (Scheme 1, lift off with acetone).  

Fredriksson discloses a second polymer layer (PDDA, p 4302, Providing a net charge to the PMMA surface by pipetting a solution containing a positively charged polyelectrolyte onto the film (polydiallyldimethylammonium).  However Fredriksson fails to disclose applying this layer by spin coating.  

Yoon discloses applying PDDA via spin coating to form a polymer layer (para 86, For example, the adhesive layer may be formed by deep coating or spin coating, but the present disclosure is not limited thereto. As the adhesive material for the formation of the adhesive layer, for example, polyethylene imine (PEI), polyacrylamide (PAM), poly-diallyldimethyl ammonium chloride (DADMAC), polyethylene oxide (PEO) and so on may be used, but the present disclosure is not limited thereto. The adhesive material enables the particles 120 to be adhered better on the first substrate 100).  The Office notes that DADMAC as set forth by Yoon and PDDA described in the instant claims represent the same substance.  Furthermore, both Yoon and Fredriksson use PDDA for the same purpose of attracting the particles.  Moreover, Yoon discloses a substrate of PMMA (para 49) as does Fredriksson ((p 4302).  
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the PDDA polymer of Fredriksson by using the spin coating method of Yoon because Fredriksson teaches a step of pipetting the PDDA polymer on the surface (p 4302) that is generic with respect to method of spreading the polymer on the surface and Yoon teaches that it is conventional to use a spin coating method to spread the polymer (p 86). 


Regarding claim 2, Fredriksson discloses PMMA over the patterned photoresist followed by PMMA to create a polymer layer (p 4301-4302, Providing a net charge to the PMMA surface by pipetting a solution containing a positively charged polyelectrolyte onto the film (polydiallyldimethylammonium (PDDA)).  
Regarding claims 5 and 6, Fredriksson discloses glass as an example of a substrate (p 4297, A sacrificial polymer film (in the present work poly(methyl methacrylate) (PMMA) was used) is spin-coated onto a flat surface (e.g., glass slide, Si wafer). 
Regarding claims 9 and 10, Fredriksson discloses applying a thin film of gold but fails to teach a thickness of 1 – 10 nm of 5 nm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claims 9 and 10 are for any particular purpose or solve any stated problem, and the prior art teaches that that the layer is thin (p 4298, Thin films (Au or Cr) were deposited onto the PMMA/PS-overlayer and the colloidal particles were removed by tape stripping) without an particular limit on thickness, one of skill in the art would expect that the thickness may be varied.  Absent unexpected results, it would have 
Regarding claim 11, Fredriksson discloses tape stripping (p 4298, Scheme 1).  
Regarding claim 12, Fredriksson discloses oxygen plasma etch (p 4298, Scheme 1).  
Regarding claim 13, Fredriksson discloses polystyrene spheres (p 4297 This is followed by deposition of a colloidal solution containing PS beads). The office notes that PS beads are polystyrene (see p 4297 "employing charged polystyrene (PS) nanoparticles").  Fredriksson fails to disclose the bead diameter of between 1 and 40 nm.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claims 13 are for any particular purpose or solve any stated problem, and the prior art teaches colloidal PS beads (p 4297, This is followed by deposition of a colloidal solution containing PS beads) without an particular limit on diameter, one of skill in the art would expect that the diameter may be varied.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the photolithography art.  
Regarding claim 14, Fredriksson disclose the metal is silver (p 4300, arrays of Ag nanocones were fabricated using the procedure).  
.   

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (Fredriksson (2007) Adv Mat 19:4297-4302) in view of Yoon (US PGP 20130149492) as applied to claim 1 in further view of Chou (US PGP 2105/0253321).  
Fredriksson and Yoon disclose the limitations of claim 1 but fail to disclose a device with a microfluidic channel pattern and sealed as set forth in claim 3.  
Chou discloses a device is a microfluidic device, the desired pattern comprises microfluidic channels and the method further comprises (i) providing a poly(dimethylsiloxane) (PDMS) layer comprising a corresponding microfluidic channel pattern, aligning the PDMS layer with the substrate, and sealing the PDMS layer to the substrate in regions of the substrate that do not contain the nanoparticle arrays (para 203-206, The assay has D2PA sensors in microfluidic channel (FIG. 9 panel A). The D2PA sensor consists of a dielectric nanopillar array (200 nm pitch, 70 nm diameter and 56 nm height) with an Au nanodisks on top of each pillar, an Au backplane on the foot, and random nanodots (5 nm to 15 nm) on the pillar sidewalls (FIG. 9 panel B). All metal components are self-aligned with each other and have nanogaps between them. 
 The fabrication of the microfluidic assay was done by three layer technology, where each layer are fabricated separately and then assembled. The three layers are: bottom D2PA sensor channel layer, middle PDMS inlet and outlet layer, and top thin glass cover layer (FIG. 9 panel B). To fabricate D2PA, Cr dots arrays were first patterned through nanoimprint. Nanopillars were then created through reactive ion etching (RIE) in photolithography defined regions. Then six shallow micro -channels (5 .mu.m deep, 400 .mu.m wide) and square reservoirs (5 .mu.m deep, 500 .mu.m wide) were fabricated by photolithography followed with RIE. Finally, 40 nm Au was evaporated on selected sensor area. Before 
The PDMS inlet-and-outlet layer was fabricated through spinning and imprint.sup.[5]. A PDMS film of 8 .mu.m thick was first spin-coated onto a thin glass coverslip and then imprinted with a Si master mold. After imprinting, the PDMS was cured and then peeled off from the Si mold. Finally, the bottom layer with D2PA was aligned and bond to the PDMS/thin glass cover (FIG. 9 panels A-G)).  

    PNG
    media_image1.png
    907
    657
    media_image1.png
    Greyscale

Fig 9 (of Chou) reproduced above.  Note the PDMS layer is aligned and sealed to the substrate in areas that do not contain nanoparticle arrays.


One of skill in the art would have a reasonable expectation of success in combining Chou and Fredriksson because each reference is drawn to the art of nanoparticle assays.  Note, Chou discloses Au nanodisks (para 203) and Fredriksson discloses embedded metal nanodisks (p 4298, Scheme 1).  


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (Fredriksson (2007) Adv Mat 19:4297-4302) in view of Yoon (US PGP 20130149492) as applied to claim 5 in further view of Shi (US PGP 2011/0177460).  
Fredriksson discloses substrates (Scheme 1, see also p 4298 Patterns were etched through the PMMA film using oxygen plasma and Au (or Au and Ag) was evaporated onto the substrate surface through the mask pattern) and glass substrates in particular (p 4301, "glass substrate").  However, Fredriksson and Yoon disclose the limitations of claim 5 but fail to teach a flexible plastic substrate.
Shi, in the art of using photolithography to pattern a substrate discloses use of a plastic substrate (para 33, placing a mask on the photoresist coated plastic substrate, the mask having a predefined pattern representing the image).  The Office notes that plastic is interpreted as being a flexible material.  

One of skill in the art would have a reasonable expectation of success in combining Shi with Fredriksson because each reference is drawn to etching techniques on substrates.  

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksson (Fredriksson (2007) Adv Mat 19:4297-4302) in view of Yoon (US PGP 20130149492) as applied to claim 13 in further view of Mirkin (US PGP 2010/0291697).  
Fredriksson and Yoon disclose the limitations of claims13 and 14.  Moreover, Fredriksson discloses fabricated structures coated with silica (p 4301, "We have fabricated structures with and without an additional silica evaporation step") where the fabrication includes silver as a metal (p 4300, arrays of Ag nanocones were fabricated using the procedure) such that the silver would be coated with silica.  However, the combination of Fredriksson and Yoon fail to disclose functionalized silica.  
Mirkin discloses silver particles coated with functionalized silica (para 52 - 53,  The silica-coated silver nanoprisms were then functionalized with octadecyl(trimethoxy)silane by adding a 10 mM solution of octadecyl(trimethoxy)silane in ethanol to the silica-coated silver nanoprisms until a final concentration of 0.5 mM of octadecyl(trimethoxy)silane was achieved. 
These functionalized, silica-coated silver nanoprisms were then deposited on a silicon wafer as an organized monolayer by the Langmuir-Blodgett technique. The functionalized, silica-coated silver nanoprisms were dispersed in a solution containing 0.01 milligrams/mL of polyvinylpyrrolidone 
Mirkin disclose particles may be functionalized by many agents (para 17, The coated materials disclosed herein can further comprise a functionalizing agent on the coating. The functionalizing agent can have at least one functional group selected from a halo, an alkoxy, a carboxylic acid, an ester, a thiol, a selenide, an amine, an amide, a phosphate, a phosphite, a phosphonate, an alkene, an alkyne, a silane, a siloxane, a borane, or a mixture thereof. In various cases, the functionalizing agent can be decyl(trimethoxy)silane, decyl(triethoxy)silane, dodecyl(triethoxy)silane, hexadecyl(trimethoxy)silane, octadecyl(trimethoxy)silane, or mixtures thereof. In some embodiments, the functionalizing agent comprises a second functional group. In such cases, the second functional group can be the same or different from the first functional group. A specific functionalizing agent having a second functional group is 3-aminopropyl (trimethoxy) silane. Other functionalizing agents contemplated include biomaterials, such as oligonucleotides, polypeptides, proteins, antibodies, peptides, anticancer agents, polynucleotide-binding agents, carbohydrates, lipids, cell-surface receptor-binding agents, and mixtures thereof).
Mirkin discloses that the functionalization does not affect the size and shape of the particle (para 20, The disclosed methods for preparing coated colloidal materials do not adversely affect the size, shape, or physical/chemical characteristics of the colloidal material. The prior art disclosed methods of preparing silica-coated colloidal materials, but those methods adversely affected the size, shape, and other characteristics of the colloidal materials through etching or other reactions. In accordance with the present invention, colloidal materials can be coated without detrimental or adverse affects to the colloidal material).  
para 19, The disclosed coated colloidal materials can be used to detect analytes. The method comprises contacting the sample with a coated colloidal material as disclosed herein under conditions sufficient to permit an interaction of the analyte and the coated colloidal material, and detecting the interaction, wherein the interaction of the analyte and the coated colloidal material produces a detection event. The detection event can be any event that produces a measurable change. In cases where the coated colloidal material comprises an oligonucleotide functionalizing agent and the analyte is a complementary oligonucleotide or a oligonucleotide-binding agent, the detection event is a change in melting temperature.  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Mirkin's teaching of functionalized silica for the silica of Fredriksson because the silica coated silver particles of Fredriksson is generic with respect to the presence of functional groups on the silica and Mirkin teaches that it is conventional to apply functional groups to the silica coating on silver particles for the benefit of detecting analytes (para 19, The disclosed coated colloidal materials can be used to detect analytes. The method comprises contacting the sample with a coated colloidal material as disclosed herein under conditions sufficient to permit an interaction of the analyte).  The Office notes that where Fredriksson is directed to detecting analytes (p 4302, Benzotriazole dye was used as an analyte for SERS experiments) one of skill in the art would find it obvious to apply the Mirkin's teaching functionalized silica to cover the silver particles of Fredriksson to provide the advantage of improved analyte detection.  
One of skill in the art would have a reasonable expectation of success in combining Mirkin and Fredriksson because both are drawn to the art of metal particles coated with silica used in detection assays.  

Conclusion
All claims are rejected.  

Allowable subject matter
Claim 8 is free of the art and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The Office notes Fredriksson discloses substrates (Scheme 1, see also p 4298 Patterns were etched through the PMMA film using oxygen plasma and Au (or Au and Ag) was evaporated onto the substrate surface through the mask pattern) including glass substrates.  Shi discloses a plastic substrates (para 33).  However, there is no teaching of a substrate comprising flexible plastic which comprises nitrocellulose acetate in the art of biosensing devices comprising a plurality of nanoparticle arrays.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RM/              Examiner, Art Unit 1641                                                                                                                                                                                          
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641